Citation Nr: 0937677	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-39 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the right hip, to include as secondary to service-
connected shell fragment wounds.  

2.  Entitlement to service connection for traumatic arthritis 
of the right foot, to include as secondary to service-
connected shell fragment wounds.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  This claim was 
previously remanded by the Board in April 2008 for additional 
evidentiary development.  

The Veteran was scheduled for a Video Conference Hearing 
before a Veterans Law Judge at the Board in February 2008.  
However, VA received written notice from the Veteran in 
January 2008 indicating his desire to cancel this scheduled 
hearing.  The Veteran has made no further requests for a 
hearing.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of right 
hip arthritis that manifested during or as a result of 
military service, to include as due to his service-connected 
shell fragment wounds.  

2.  The Veteran's arthritis of the right foot did not 
manifest during or as a result of military service, to 
include as due to his service-connected shell fragment 
wounds.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for arthritis of the right hip, to include as due 
to service-connected shell fragment wounds, have not been 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.102, 3.303, 3.307, 3.309 
(2008).  

2.  The criteria for establishing entitlement to service 
connection for arthritis of the right foot, to include as due 
to service-connected shell fragment wounds, have not been 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.102, 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In this case, the duty to notify was satisfied by way of 
letters sent to the Veteran in February 2002, October 2002, 
November 2002, June 2008 and September 2008 that fully 
addressed all notice elements.  The February 2002 letter was 
also sent prior to the initial RO decision in this matter.  
The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Even though the Veteran was not 
provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned) until 
after the initial adjudication of the claim in the June 2008 
and September 2008 letters, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  
See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in February 2002, December 2002 and June 2009, 
and VA has obtained these records as well as the records of 
the Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Relevant Facts

The Veteran's service treatment records demonstrate that the 
Veteran was injured in a booby trap explosion on December 8, 
1970.  Service treatment records indicate that the Veteran 
sustained multiple superficial fragment wounds involving both 
the upper and the lower extremities, as well as a corneal 
perforation of the right eye.  According to the Veteran's 
January 1972 separation examination, the Veteran's feet and 
lower extremities were normal.  However, this examination 
report also indicates that the Veteran's eyes were normal at 
the time of separation despite the history of eye injury and 
surgery.  This examination is therefore of questionable 
probative value.  

Following the Veteran's separation from active duty, he was 
afforded a VA examination in April 1972.  It was noted that 
he had multiple fragment wounds to his hands, both arms, 
back, face, and right eye.  Upon examination, he was able to 
toe and heel walk without any loss of balance.  He had scars 
on both legs, especially below the knee, and some on the 
thigh as well.  The only limited motion noted at this time 
was the second joint of the right ring finger.  He had full 
motion and function in the knee joints, ankles and toes.  A 
one-degree pes planus was noted without any symptomatology or 
any changing of the foot structure other than small flat 
foot.  The Veteran was diagnosed with multiple fragment 
wounds, with retained fragments and no limitation of motion.  
He had a bad injury of the right eye, but the examiner 
concluded that the physical examination was otherwise normal.  
X-rays were taken of the right leg, and there was no bone or 
joint pathology in the thighs.  There was evidence of two 
metallic foreign bodies in the soft tissues of the upper 
third of the right leg.  

The Veteran was afforded a VA muscle examination in February 
2002.  The examiner noted that the Veteran did not have any 
muscle problems, but rather, joint pain.  The Veteran 
complained of right hip pain during the examination that he 
reported began in 1975.  The examiner concluded that the 
Veteran most likely had arthritis all over the body.  X-rays 
of the right hip were taken at this time.  These were 
interpreted to reveal mild degenerative changes.  There was 
no definitive fracture with no bony pathology.  

The Veteran was afforded a VA examination of the feet, hands 
and joints in December 2002.  The Veteran reported a history 
of pain in the shoulders, hips and ankles.  He was noted to 
be positive for weakness, stiffness and swelling of the 
ankles.  X-rays were taken of the hips which were interpreted 
to be normal except for several scattered lead pellets in 
both hips.  The Veteran was also afforded a VA examination 
specifically for the feet in December 2002.  Upon 
examination, the Veteran was complaining of pain in his feet 
that worsened with prolonged standing and walking.  The 
examiner found no evidence of painful motion, edema, 
instability, weakness or tenderness.  An X-ray of the right 
foot revealed minimal osteoarthritis disease of the navicular 
bone.  

The Veteran underwent an Agent Orange Registry examination in 
May 2003.  According to the examination report, the Veteran 
denied having arthritis, joint pain, fracture or dislocations 
at the time of examination.  The Veteran was also afforded a 
VA neurological examination in January 2005.  The report 
noted that the Veteran was complaining of pain in the joints 
of his toes bilaterally and that he had tingling and numbness 
in the toes of both feet and heels for the last 20 years.  
His gait and station were within normal limits except he was 
not able to walk on the toes due to pain.  According to VA 
outpatient treatment records dated March 2005, the Veteran 
reported sometimes getting pain in his feet and ankles when 
he had to walk fast or walk for long distances.  He also 
reported having pain in his hips at times.  

VA outpatient treatment records reflect that the Veteran has 
continued to seek treatment for his lower extremities.  A May 
2003 treatment record indicates that the Veteran had pain in 
his feet at this time.  An October 2003 VA outpatient 
treatment note indicates that the Veteran was treated for 
complaints of arthritis pain in his hands and feet.  The 
Veteran was also afforded a VA neurological examination in 
June 2005.  The Veteran reported having tingling and numbness 
in both of his hands, feet and legs for approximately 20 
years.  The Veteran was diagnosed with peripheral neuropathy 
involving both legs and feet.  The examiner did not diagnose 
the Veteran with arthritis of the lower extremities, but a 
diagnosis of upper extremity arthritis was assigned.  It was 
noted that his gait and station were normal except that he 
had been having some difficulty walking on his heels and toes 
bilaterally.  

The Veteran was afforded a VA examination of the right lower 
extremity in June 2009.  He reported sustaining shell 
fragment wounds while serving in Vietnam.  He denied any bony 
fractures as a result of this injury and he reported that no 
casts were applied to any of his joints.  However, he did 
report having to use a wheelchair after his injury and using 
a cane during his recovery.  He reported being told that he 
had arthritis at a young age, but he denied any specific 
treatment being prescribed for his feet until 2008.  He was 
diagnosed with low arches and heel pain due to plantar 
fasciitis at this time with no mention of it being related to 
a shell fragment wound.  The examiner commented on the 
Veteran's 2002 VA examination, when he had been diagnosed 
with arthritis in the right foot that was not found to be 
etiologically related to a shell fragment wound.  

The examiner reviewed right hip and right foot X-rays from 
April 2009.  X-rays of the right hip were found to be 
unremarkable with mild degenerative joint disease of the 
lower lumbar spine status post-gunshot wound to the pelvis.  
X-rays of the right foot revealed mild pes planus with 
hammertoes of the third and fourth toes.  Degenerative joint 
disease of the right foot was evident with a small plantar 
calcaneal spur.  The Veteran was diagnosed with degenerative 
joint disease of the right foot of unclear etiology.  A 
diagnosis of pes planus of the right foot was made.  

Regarding the right hip, the examiner concluded that the 
Veteran did not have a current diagnosis of right hip 
arthritis.  The examiner opined that current X-rays of the 
right hip were unremarkable and only showed a right hip 
strain.  The examiner noted that there was no history of the 
Veteran's shell fragment wound involving the right hip.  The 
examiner did diagnose the Veteran with degenerative joint 
disease of the right hip per the 2002 VA examination report, 
but the examiner indicated that after reviewing the evidence 
of record, this could not be linked to the Veteran's military 
service or his in-service shall fragment wound without 
resorting to mere speculation.  The examiner noted that there 
were no symptoms of right hip pain or other problems upon 
examination in April 1972, and the first evidence of 
arthritis of multiple joints was in 2002 when the Veteran was 
50 years old.  The examiner opined that 50 years of age was 
certainly a reasonable time for symptoms of degenerative 
arthritis to manifest.  However, there was no current 
evidence of right hip arthritis upon examination.  

Regarding the Veteran's right foot, the examiner concluded 
that this condition could not be linked to the Veteran's 
military service or his shell fragment wound without 
resorting to mere speculation.  The examiner noted that the 
Veteran had full function of his toes and feet upon 
examination in April 1972.  There was no mention of any joint 
pain or foot pain related to the Veteran's shell fragment 
wound.  Also, there was no history of the shell fragment 
wound involving the right foot.  The 1972 examination did 
note that the Veteran had a one-degree pes planus without 
symptomatology.  In 2002, evidence of right foot arthritis 
was noted upon X-ray examination for the first time at the 
age of 50.  Prior to this date there was neither evidence of 
right foot arthritis nor complaints of right foot pain.  
Based on this evidence, the examiner concluded that a 
relationship between the Veteran's current diagnoses and his 
military service could not be made without resorting to mere 
speculation.  The examiner noted that there was no 
association in the record of heel pain or a request for 
inserts being related to the Veteran's in-service shell 
fragment wound.  

Service Connection for Arthritis of the Right Hip 

The Veteran contends that he is entitled to service 
connection for arthritis of the right hip, to include as 
secondary to his service-connected shell fragment wound 
residuals.  The Veteran also indicated in his October 2004 
notice of disagreement that he believed his right hip 
condition was a result of airborne training while in the 
military.  However, the preponderance of the evidence 
demonstrates that the Veteran does not have arthritis of the 
right hip that is secondary to shell fragment wounds, or 
otherwise related to military service.  As such, service 
connection is not warranted.  

The evidence of record demonstrates that the Veteran did 
sustain numerous superficial fragment wounds to the lower 
extremities during military service.  However, the December 
1970 hospitalization report notes that there was no artery or 
nerve involvement, and there is no mention of right hip 
damage at this time.  Therefore, the evidence does not 
demonstrate that the Veteran suffered an injury to the right 
hip, aside from superficial wounds to the thigh, during 
military service.  

According to the Veteran's April 1972 VA examination, the 
Veteran was able to walk without any loss of balance.  X-rays 
were taken of the right leg at that time that showed no bone 
or joint pathology in the thighs.  There was evidence of two 
metallic foreign bodies in the upper right leg.  However, 
there was no evidence of injury or impairment of the thigh 
following separation from active duty.  

The first medical evidence of record of a right hip condition 
is a February 2002 VA examination.  According to the Veteran, 
he had right hip pain that began in 1975.  However, the 
record does not contain medical evidence regarding the right 
hip prior to 2002.  X-rays were taken and interpreted to 
reveal mild degenerative changes.  Therefore, the first 
medical evidence of a right hip disorder is from 2002 - 
approximately 30 years after the Veteran's separation from 
service.  When considering whether or not to grant a claim 
for service connection, the Board may take into consideration 
the passage of a lengthy period of time in which the Veteran 
did not complain of the disorder at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment of the 
right hip for approximately 30 years after separation from 
service tends to establish that the Veteran's symptomatology 
has not been chronic since his release from active duty.

The Veteran was also afforded a VA examination of the lower 
extremities in June 2009.  The examiner concluded that X-rays 
of the right hip taken in April 2009 revealed an unremarkable 
right hip.  Therefore, the examiner concluded that the 
Veteran did not have a current diagnosis of right hip 
arthritis.  There must be a current diagnosis of a disorder 
for service connection to be granted.  Hickson v. West, 
12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of 
right hip arthritis, the Board must deny the Veteran's claim.  
See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation).  

The June 2009 VA examiner did diagnose a right hip strain and 
recognize that the Veteran was found to have degenerative 
changes of the right hip in 2002.  However, the examiner 
noted that there was no evidence suggesting that these 
findings would have been related to the Veteran's military 
service.  There was no evidence of a right hip injury during 
military service or upon examination in April 1972 following 
the Veteran's separation from active duty.  Rather, the 
examiner concluded that degenerative arthritis would be due 
to the passage of time since the Veteran was 50 years old 
when these findings were made.  

The Board recognizes that the Veteran believes he has right 
hip arthritis that is secondary to his military service.  
However, while the Veteran is competent to testify to matters 
such as pain, he is not competent to provide an opinion on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the Veteran's 
statements are not competent evidence regarding etiology or 
of a current diagnosis of right hip arthritis.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for arthritis of the right hip, to 
include as secondary to shell fragment wounds, must be 
denied.

Service Connection for Arthritis of the Right Foot 

The Veteran contends that he is entitled to service 
connection for arthritis of the right foot, to include as 
secondary to his service-connected shell fragment wound 
residuals.  The Veteran also indicated in his October 2004 
notice of disagreement that he believed his right foot 
condition was a result of airborne training while in the 
military.  However, the preponderance of the evidence 
demonstrates that the Veteran's right foot arthritis is not 
secondary to shell fragment wounds, and it is not otherwise 
related to military service.  As such, service connection is 
not warranted.  

The evidence of record demonstrates that the Veteran did 
sustain numerous superficial fragment wounds to the lower 
extremities during military service.  However, the December 
1970 hospitalization report notes that there was no artery or 
nerve involvement, and there is no mention of right foot 
damage at this time.  Therefore, the evidence does not 
demonstrate that the Veteran suffered an injury to the right 
foot, aside from possible superficial wounds, during military 
service.  

The Veteran was afforded a VA examination upon separation 
from active duty in April 1972.  The examiner noted that the 
Veteran had scars on both legs, especially below the knees.  
However, he was able to toe walk and heel walk without any 
loss of balance with full function of the ankles and toes.  
The Veteran was noted to have a one-degree pes planus at this 
time, but no other injury or condition of the right foot was 
found.  

The first evidence of right foot arthritis is a December 2002 
VA examination.  According to the examination, the Veteran 
was reporting pain in his feet that worsened with prolonged 
standing and walking.  X-rays of the right foot revealed 
minimal osteoarthritis disease of the navicular bone, but 
there was no evidence of painful motion, edema, instability, 
weakness or tenderness.  As previously noted, when 
considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
right foot arthritis for approximately 30 years after 
separation from service tends to establish that the Veteran's 
arthritis has not been continuous since military service.

Furthermore, the June 2009 VA examiner concluded that the 
Veteran's right foot condition could not be related to 
military service, or shell fragment wounds, without resorting 
to mere speculation.  The examiner based this on the lack of 
evidence of a foot injury during or after military service.  
Additionally, the examiner indicated that the Veteran's right 
foot arthritis was due to the aging process since he was 
50 years old at the time of diagnosis.  Therefore, the 
preponderance of the evidence of record demonstrates that the 
Veteran's right foot arthritis is not related to military 
service, and is not secondary to shell fragment wounds.  

The Board recognizes that the Veteran believes his right foot 
arthritis is secondary to his military service.  However, as 
previously discussed, a layperson is not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the Veteran's opinions 
are not competent evidence demonstrating an etiological 
relationship between the Veteran's military service and his 
right foot arthritis.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for right foot arthritis, to include as 
secondary to his service-connected shell fragment wounds, 
must be denied.



ORDER

Entitlement to service connection for traumatic arthritis of 
the right hip, to include as secondary to service-connected 
shell fragment wounds, is denied.  

Entitlement to service connection for traumatic arthritis of 
the right foot, to include as secondary to service-connected 
shell fragment wounds, is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


